DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “determining an eye angle”. It is unclear whether this limitation refers back to the “eye angle” recited in independent claim 1, from which claim 7 depends. If so, the Examiner recommends amending the limitation to recites “determining [[an]] the eye angle”. 
Claim 13 recites “detecting an eye angle”. It is unclear whether this limitation refers back to the “eye angle” recited in independent claim 10, from which claim 13 depends. If so, the Examiner recommends amending the limitation to recites “detecting [[an]] the eye angle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0080727 to Yamada et al. (hereinafter “Yamada”) in view of U.S. Patent Application Publication No. 2018/0086339 to Hanna (hereinafter “Hanna”).
As to independent claim 1, Yamada discloses a system for detecting a viewing direction of a user (Abstract discloses that Yamada is directed to detecting a user sight line direction), comprising: a marker arranged at a fixed location ([0032] discloses markers 51-53 placed in front of a user along the edge of a panel display unit; See figs. 2-3); an optical assembly 20, comprising: a first optical sensor arranged to view the marker ([0037] discloses that video camera 24 disposed on the device 20 images the markers 51-53); and a second optical sensor arranged to view the user ([0037] discloses eye cameras 26 and 27 which image the left and right eyes of the user wearing the device 20); wherein the first optical sensor detects the marker for determining a spatial location of the optical assembly with respect to the marker, and the second optical sensor detects an eye of the user for determining an eye direction of the user ([0037] discloses that the video camera 24 images the 
Yamada discloses determining the sight line direction of the user’s eyes which implies that the angle of the sight line is calculated (Fig. 3 and [0037]). However, Yamada does not expressly disclose that such determining includes determining an eye angle of the user. 
	Hanna, like Yamada, is directed to determining a gaze direction of a user based on fiducial markers arranged in front of the user (Abstract and [0039]). For example, Hanna discloses arranging a calibration fiducial on the windshield of a car, and imaging the user’s eyes with an eye tracking camera in order to determine gaze angle ([0039]). Hanna further discloses that the line of sight direction of the user’s gaze refers to an angle of the user’s eye with respect to an axis extending from the center of the eye’s pupil ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to calculate eye angle, as taught by Hanna, to arrive at the claimed invention. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to respond to potential obstacles (Abstract of Hanna). 
As to claim 6, the proposed combination of Yamada and Hanna further teaches that the optical assembly is configured to be worn on a head of the user (Fig. 2 and [0035] of Yamada discloses that the device 20 is worn by the user).

As to independent claim 15, Yamada discloses a marker ([0032] discloses markers 51-53 placed in front of a user along the edge of a panel display unit; See figs. 2-3); an optical assembly 20 configured to be arranged on a head of a user ([0035] and Fig. 2 discloses device 20 to be worn on the head of a user), the optical assembly 20 comprising: a first optical sensor arranged to view the marker ([0037] discloses that video camera 24 disposed on the device 20 images the markers 51-53); and a second optical sensor arranged to view an eye of the user ([0037] discloses eye cameras 26 and 27 which image the left and right eyes of the user wearing the device 20); a processor; and a non-transitory computer-readable medium storing computer-readable instructions, that, when executed by the processor, cause the processor ([0026, 0087] discloses device 60 which includes a CPU 61 and memory 62 and that the disclosed processing is performed by software) to: receive first data from the first optical sensor, wherein the first data includes a representation of the marker; receive second data from the second optical sensor, wherein the second data includes a representation of the eye of the user ([0037] discloses that device 60 receives images of the markers 51-53 from the video camera 24 and recognizes the markers 51-53 therein and also receives images of the eyes of the user from cameras 26 and 27); determine a spatial location of the optical assembly with respect to the marker from the first data; determine an eye direction of the eye of the user from the second data; and determine a viewing direction of the user from the spatial location of the optical assembly and the eye direction of the eye of the user ([0037] discloses that the device 60 uses the images the markers 51-53 from the video camera 24 in order to find the position of the head of the user wearing the device 20 which serves as a starting point for the direction of the line of sight detected from the images of the user’s eyes captured by cameras 26 and 27; hence, “the image output device 60 utilizes both the recognition results so as to be able to find in what posture the user USR is in with respect to the panel display unit 50 and in which direction the user USR is looking”, thereby arriving at the direction of the line of sight).
a vehicle comprising a windshield, that the marker is arranged within the vehicle such that it is viewable on the windshield. While Yamada discloses determining the sight line direction of the user’s eyes which implies that the angle of the sight line is calculated (Fig. 3 and [0037]), Yamada does not expressly disclose that such determining includes determining an eye angle of the user. 
	Hanna, like Yamada, is directed to determining a gaze direction of a user based on fiducial markers arranged in front of the user (Abstract and [0039]). For example, Hanna discloses arranging a calibration fiducial on the windshield of a car, and imaging the user’s eyes with an eye tracking camera in order to determine gaze angle ([0039]). Hanna further discloses that the line of sight direction of the user’s gaze refers to an angle of the user’s eye with respect to an axis extending from the center of the eye’s pupil ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Yamada’s system in a vehicle such that a marker is arranged in a viewable position on the windshield and to calculate eye angle, as taught by Hanna, to arrive at the claimed invention. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to respond to potential obstacles (Abstract of Hanna).

Claims 2, 3, 5, 7, 8, 10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hanna and further in view of U.S. Patent Application Publication No. 2013/0002846 to De Bruijn (hereinafter “De Bruijn”).
As to claim 2, the proposed combination of Yamada and Hanna does not expressly disclose that the marker is an infrared (IR) marker invisible to the user. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yamada and Hanna to use an infrared marker as the marker, as taught by De Bruijn, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid user distraction. 
As to claim 3, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the marker is configured to be arranged directly on a windshield of a vehicle ([0036] of De Bruijn discloses that the infrared marker is arranged on the windshield). 
As to claim 5, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the first optical sensor is an IR sensor for detecting the marker ([0036, 0106] of De Bruijn discloses that the camera for detecting the marker is an IR camera). 
As to claim 7, the proposed combination of Yamada, Hanna, and De Bruijn further teaches a processor; and a non-transitory computer-readable medium storing computer-readable instructions, that, when executed by the processor, cause the processor ([0026, 0087] of Yamada discloses device 60 which includes a CPU 61 and memory 62 and that the disclosed processing is performed by software) to: receive first data from the first optical sensor, wherein the first data includes a representation of the marker; receive second data from the second optical sensor, wherein the second data includes a representation of an eye of the user ([0037] of Yamada discloses that device 60 receives images of the markers 51-53 ; determine a spatial location of the optical assembly with respect to the marker from the first data; determine an eye angle of the eye of the user from the second data; and determine a viewing direction of the user from the spatial location of the optical assembly and the eye angle of the eye of the user ([0037] of Yamada discloses that the device 60 uses the images the markers 51-53 from the video camera 24 in order to find the position of the head of the user wearing the device 20 which serves as a starting point for the direction of the line of sight detected from the images of the user’s eyes captured by cameras 26 and 27; hence, “the image output device 60 utilizes both the recognition results so as to be able to find in what posture the user USR is in with respect to the panel display unit 50 and in which direction the user USR is looking”, thereby arriving at the direction of the line of sight; [0050] of Hanna discloses that the line of sight direction of the user’s gaze refers to an angle of the user’s eye with respect to an axis extending from the center of the eye’s pupil; the reasons for combining Yamada and Hanna are analogous to those discussed above in conjunction with claim 1). 
As to claim 8, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the second optical sensor is an IR sensor for tracking the eye angle of the user ([0080, 0106] of De Bruijn discloses that the camera for detecting the eye is an IR camera). 

As to independent claim 10, Yamada discloses a system for detecting a viewing direction of a user  (Abstract discloses that Yamada is directed to detecting a user sight line direction), the system comprising: a marker ([0032] discloses markers 51-53 placed in front of a user along the edge of a panel display unit; See figs. 2-3); an optical assembly configured to be arranged over the eyes of the user ([0035] and Fig. 2 discloses device 20 to be worn on the head of a user like glasses covering the user’s eyes), the optical assembly comprising a first optical sensor arranged to view the marker ([0037] discloses that video camera 24 disposed on the device 20 images the markers 51-53) and a second optical sensor arranged to view the user ([0037] discloses eye cameras 26 and 27 which image the left and right eyes of the user wearing the device 20); a processor; and a non-transitory computer-readable medium storing computer-readable instructions, that, when executed by the processor, cause the processor ([0026, 0087] discloses device 60 which includes a CPU 61 and memory 62 and that the disclosed processing is performed by software) to: receive first data from the first optical sensor, wherein the first data includes a representation of the marker; receive second data from the second optical sensor, wherein the second data includes a representation of an eye of the user ([0037] discloses that device 60 receives images of the markers 51-53 from the video camera 24 and recognizes the markers 51-53 therein and also receives images of the eyes of the user from cameras 26 and 27); determine a spatial location of the optical assembly with respect to the marker from the first data; determine an eye direction of the eye of the user from the second data; and determine a viewing direction of the user from the spatial location of the optical assembly and the eye direction of the eye of the user ([0037] discloses that the device 60 uses the images the markers 51-53 from the video camera 24 in order to find the position of the head of the user wearing the device 20 which serves as a starting point for the direction of the line of sight detected from the images of the user’s eyes captured by cameras 26 and 27; hence, “the image output device 60 utilizes both the recognition results so as to be able to find in what posture the user USR is in with respect to the panel display unit 50 and in which direction the user USR is looking”, thereby arriving at the direction of the line of sight).
within a vehicle, that the marker is configured to be arranged within the vehicle at a fixed location proximate a windshield. While Yamada discloses determining the sight line direction of the user’s eyes which implies that the angle of the sight line is calculated (Fig. 3 and [0037]), Yamada does not expressly disclose that such determining includes determining an eye angle of the user. 
	Hanna, like Yamada, is directed to determining a gaze direction of a user based on fiducial markers arranged in front of the user (Abstract and [0039]). For example, Hanna discloses arranging a calibration fiducial on the windshield of a car, and imaging the user’s eyes with an eye tracking camera in order to determine gaze angle ([0039]). Hanna further discloses that the line of sight direction of the user’s gaze refers to an angle of the user’s eye with respect to an axis extending from the center of the eye’s pupil ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Yamada’s system in a vehicle such that a marker is arranged in a viewable position on the windshield and to calculate eye angle, as taught by Hanna, to arrive at the claimed invention. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to respond to potential obstacles (Abstract of Hanna).
The proposed combination of Yamada and Hanna does not expressly disclose that the marker is invisible to the user. 
De Bruijn, like Hanna, is directed to determining gaze direction using a marker on the windshield of a vehicle (Abstract and [0036]). De Bruijn discloses that the marker is an infrared one, which is necessarily invisible to a human ([0036]). 

As to claim 13, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the second optical sensor is for detecting an eye angle of the user ([0037] of Yamada discloses eye cameras 26 and 27 which image the left and right eyes of the user wearing the device 20; [0050] of Hanna discloses that the line of sight direction of the user’s gaze refers to an angle of the user’s eye with respect to an axis extending from the center of the eye’s pupil; the reasons for combining Yamada and Hanna are analogous to those discussed above in conjunction with claim 1). 

As to claim 17, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the first optical sensor is an IR sensor for detecting the marker ([0036, 0106] of De Bruijn discloses that the camera for detecting the marker is an IR camera). 
As to claim 18, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the second optical sensor is an IR sensor for tracking the eye angle of the user ([0080, 0106] of De Bruijn discloses that the camera for detecting the eye is an IR camera).
As to claim 19, the proposed combination of Yamada, Hanna, and De Bruijn further teaches that the marker is an infrared marker invisible to the user and is attached to the windshield ([0036] of De Bruijn discloses that the marker is an invisible IR one on the windshield). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hanna and further in view of U.S. Patent Application Publication No. 2021/0003851 to Seder et al. (hereinafter “Seder”) and further in view of De Bruijn.
As to claim 4, the proposed combination of Yamada and Hanna does not expressly disclose that the marker is configured to be arranged on a dashboard of a vehicle; the system further comprises an . 
Seder, like Hanna, is directed to generating fiducial markers on a car windshield ([0035]). Seder discloses that the projector for the marker is located on the dashboard of the vehicle and reflected off the windshield to the driver ([0004, 0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yamada and Hanna to arrange the marker on the dashboard such that is it reflected off the windshield to the driver, as taught by Seder, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow the marker to be projected at the proper height for the driver.
IR.
De Bruijn, like Hanna, is directed to determining gaze direction using a marker on the windshield of a vehicle (Abstract and [0036]). De Bruijn discloses that the marker is an infrared one, which is necessarily invisible to a human ([0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yamada, Hanna and Seder to use an infrared marker as the marker, as taught by De Bruijn, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid user distraction.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hanna and further in view of U.S. Patent Application Publication No. 2017/0187963 to Lee et al. (hereinafter “Lee”).
As to claim 9, the proposed combination of Yamada and Hanna does not expressly disclose that the optical assembly comprises a projector configured to produce augmented reality content viewable by the user based on the spatial location of the optical assembly. 
Lee, like Hanna, is directed to determining gaze direction of a driver ([0005, 0066]). Lee discloses projecting a graphic image on the windshield if the determined gaze direction is towards the windshield ([0111-0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yamada and Hanna to use 

As to claim 16, the proposed combination of Yamada, Hanna, and Lee further teaches that the optical assembly comprises a projector configured to produce augmented reality content viewable by the user based on the spatial location of the optical assembly ([0111-0112] of Lee discloses projecting a graphic image on the windshield if the determined gaze direction is towards the windshield).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hanna and De Bruijn and further in view of U.S. Patent Application Publication No. 2017/0187963 to Lee et al. (hereinafter “Lee”).
As to claim 11, the proposed combination of Yamada, Hanna, and De Bruijn does not expressly disclose that the optical assembly comprises a projector configured to produce augmented reality content viewable by the user based on the spatial location of the optical assembly. 
Lee, like Hanna, is directed to determining gaze direction of a driver ([0005, 0066]). Lee discloses projecting a graphic image on the windshield if the determined gaze direction is towards the windshield ([0111-0112]). 

As to claim 12, the proposed combination of Yamada, Hanna, De Bruijn and Lee further teaches that the augmented reality content includes directional indicators (Figs. 12A-13B of Lee show that the graphic image includes directional indicators).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hanna and De Bruijn and further in view of U.S. Patent Application Publication No. 2018/0218545 to Garcia et al. (cited in IDS filed 2/7/20; hereinafter “Garcia”).
As to claim 14, the proposed combination of Yamada, Hanna, and De Bruijn does not expressly disclose that the marker is a QR code. However, Garcia discloses that it was well known in the image processing arts before the effective filing date of the claimed invention to use QR codes as markers ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yamada, Hanna, and De Bruijn to use a QR code as the marker, as taught by Garcia, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hanna and De Bruijn and further in view of Seder.
As to claim 20, although De Bruijn discloses that the marker is an IR one ([0036]), the proposed combination of Yamada, Hanna, and De Bruijn does not expressly disclose an IR reflective film arranged on the windshield, wherein the marker is arranged on a dashboard of the vehicle such that the marker is reflected off of the IR reflective film. 
Seder, like Hanna and De Bruijn, is directed to generating fiducial markers on a car windshield ([0035]). Seder discloses that the projector for the marker is located on the dashboard of the vehicle and reflected off the windshield to the driver ([0004, 0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yamada, Hanna, and De Bruijn to arrange De Bruijn’s IR marker on the dashboard such that is it reflected off the windshield to the driver, as taught by Seder, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow the marker to be projected at the proper height for the driver. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baek (U.S. Patent Application Publication No. 2016/0101734), like Yamada, is directed to determining gaze direction using a wearable device such as glasses, wherein the user is a driver of a vehicle having a windshield with a marker attached thereto, like Hanna (Abstract, [0260]). Baek discloses that the marker is an infrared one, which is necessarily invisible to a human ([0260]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SEAN M CONNER/Primary Examiner, Art Unit 2663